

Exhibit 10.1

LEXINGTON REALTY TRUST
NONVESTED SHARE AGREEMENT


This AGREEMENT is effective as of December 30, 2011 by and between Lexington
Realty Trust, a Maryland real estate investment trust (the “Company”) and
_________________________ (the “Participant”).  
WITNESSETH THAT:
WHEREAS, the Participant, as an employee of the Company, is eligible to
participate in the Lexington Realty Trust 2007 Equity-Based Award Plan (the
“Plan”);
WHEREAS, the Company desires to provide an inducement and incentive to the
Participant to perform duties and fulfill responsibilities on behalf of the
Company at the highest level of dedication and competence;
WHEREAS, the Compensation Committee of Board of Trustees of the Company has
approved the grant of the award to the Participant of the common shares of the
Company, par value $0.0001 (“Common Shares”), herein, subject to the terms and
conditions of the Plan and this Agreement, in order to incentivize the
Participant's performance and to enable the Participant to acquire an equity
interest in the Company;
NOW, THEREFORE, in consideration of the agreements hereinafter contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
1.
Grant of Shares.



(a)Subject to the restrictions and terms and conditions set forth in this
Agreement and the Plan, including the Vesting Period (defined in Section 2
hereof), the Company hereby awards to the Participant ___________ Common Shares
as of December 30, 2011.


(b)The Participant agrees that the Participant's ownership of the Common Shares
shall be evidenced solely by a “book entry” (i.e., a computerized or manual
entry) in the records of the Company or its designated share transfer agent in
the Participant's name. Upon expiration of the applicable portion of the Vesting
Period, a certificate or certificates representing the shares of Common Shares
as to which the Vesting Period has so lapsed shall be delivered to the
Participant by the Company, subject to satisfaction of any tax obligations in
accordance with Section 5 hereof.


2.Vesting of Common Shares. Subject to Section 3 hereof, the Common Shares vest
as follows, provided that the Participant remains employed by the Company:
__________ Common Shares on December 31, 2012; __________ Common Shares on
December 31, 2013; and _________ Common Shares on December 31, 2014.






--------------------------------------------------------------------------------




3.Nontransferability and Acceleration/Forfeiture.


(a)The Participant acknowledges that prior to the expiration of the applicable
Vesting Period, the Common Shares may not be sold, transferred, pledged,
assigned, encumbered or otherwise disposed of (whether voluntarily or
involuntarily or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy)). Upon the
expiration of the applicable portion of the Vesting Period, as set forth in
Section 2 hereof, the restrictions set forth in this Agreement with respect to
the Common Shares theretofore subject to such expired Vesting Period shall
lapse.


(b)Subject to the terms and conditions of any definitive written employment
agreement between the Participant and the Company (or, if no such definitive
written employment agreement exists, any written severance policy then in
effect), if the Participant ceases to be employed by the Company prior to the
complete expiration of the Vesting Period under circumstances other than those
set forth in Section 3(b) hereof, the Participant agrees that all of the Common
Shares, that are nonvested in accordance with Section 2 hereof as of the date of
such termination, shall be immediately and unconditionally forfeited and will
revert to the Company without any action required by the Participant or the
Company.


4.Rights as Shareholder. The Participant shall have all rights of a shareholder
with respect to the Common Shares for record dates occurring on or after the
date of this Agreement and prior to the date any such Common Shares are
forfeited in accordance with this Agreement, including without limitation
payment to the Participant of any cash dividends or distributions declared
during such period with respect to the Common Shares.


5.Withholding Tax Obligations. The Participant acknowledges the existence of
federal, state and local income tax and employment tax withholding obligations
with respect to the Common Shares and agrees that such obligations must be met.
The Participant shall be required to pay and the Company shall have the right to
withhold or otherwise require a Participant to remit to the Company any amount
sufficient to pay any such taxes no later than the date as of which the value of
any Common Shares first become includible in the Participant's gross income for
income or employment tax purposes, provided however that the Compensation
Committee of the Board of Trustees may permit the Participant to elect
withholding Common Shares otherwise deliverable to the Participant in full or
partial satisfaction of such tax obligations, provided further however that the
amount of Common Shares so withheld shall not exceed the minimum statutory
withholding tax obligation. If tax withholding is required by applicable law, in
no event shall Common Shares be delivered to the Participant until he has paid
to the Company in cash the amount of such tax required to be withheld by the
Company or otherwise entered into an agreement satisfactory to the Company
providing for payment of withholding tax. The Participant hereby notifies the
Company that he will not make an election with respect to any portion of the
Common Shares pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended.


6.Limitation of Rights. Nothing contained herein shall be construed as
conferring upon the


--------------------------------------------------------------------------------


Participant the right to continue in the employ of the Company as a Participant
or in any other capacity or to interfere with the Company's right to discharge
him at any time for any reason whatsoever.


7.Receipt of Plan. The Participant acknowledges receipt of a copy of the Plan
and agrees to be bound by all terms and provisions thereof. If and to the extent
that any provision herein is inconsistent with the Plan, the Plan shall govern.


8.Assignment. This Agreement shall be binding upon and inure to the benefits of
the Company, its successors and assigns and the Participant and his heirs,
executors, administrators and legal representatives.


9.Governing Law. This Agreement and the obligation of the Company to transfer
Common Shares shall be subject to all applicable federal and state laws, rules
and regulations and any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Compensation Committee of the Company shall, in its sole discretion, determine
to be necessary or applicable. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.


10.Amendment. Except as otherwise permitted by the Plan, this Agreement may not
be modified or amended, nor may any provision hereof be waived, in any way
except in writing signed by the party against whom enforcement thereof is
sought.


11.Execution. This Agreement may be executed in counterparts each of which shall
constitute one and the same instrument.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Participant has executed this Agreement
effective as of the date first above written.
LEXINGTON REALTY TRUST
By:______________________________    
Name:
Title: Authorized Officer




PARTICIPANT
_________________________________
    


